DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harvey (US 2019/0136768).
Regarding Claim 1, Harvey discloses a method for operating a turbomachine [multi-shaft gas turbine engine] (Abstract), the method comprising: 
rotating a first rotatable component at a first speed [wherein the first and second spools are contra-rotating], wherein the first rotatable component comprises a first compressor [13], and wherein the first rotatable component [13] is operably coupled to a first electric machine [The machine also has an IP rotor 130 which is connected to the rear compressor disc of the IP compressor 13 to rotate with the IP spool, and an IP stator 131] (FIG. 3, ¶ [0031]); 
[wherein the first and second spools are contra-rotating], wherein the second rotatable component comprises a second compressor [14], and wherein the second rotatable component [14] is operably coupled to a second electric machine [128] (FIG. 3, Claim 6, ¶ [0030], intermediate-pressure (IP) compressor 13 and the high-pressure (HP) compressor 14 having a variant electrical machine for transferring power from one of the spools to the other); and 
transferring energy generated from at least one of the first electric machine or the second electric machine to adjust the first speed or the second speed based on a compressor map determinative of a desired operating condition relative to one or more, OR an operating speed [This can be particularly advantageous in respect of the first option above, as the contra-rotation can generate significant relative rotational speed between the first and second rotors] (FIG. 3, ¶ [0013], ¶ [0030]).
Regarding Claim 2, Harvey discloses the method of claim 1 [see rejected Claim 1], wherein the first rotatable component is a low pressure spool [13 (a POSITA would recognize that low-pressure stages are larger in diameter where Harvey shows “13 with a larger diameter compared to 14”)] of the turbomachine, and wherein the second rotatable component [14] is a high pressure spool of the turbomachine (FIG. 3, ¶ [0031]).
Regarding Claim 3, Harvey discloses the method of claim 2 [see rejected Claim 2], the method comprising: adjusting a second load at the second electric machine to adjust the second speed based on the compressor map relative to the second compressor (FIG. 3, ¶ [0030], intermediate-pressure (IP) compressor 13 and the high-pressure (HP) compressor 14 having a variant electrical machine for transferring power from one of the spools to the other).
Regarding Claim 4, Harvey discloses the method of claim 3 [see rejected Claim 3], wherein adjusting the second speed based on the compressor map comprises decreasing the second speed at the second rotatable component by increasing the second load at the second rotatable component [spool are operatively connected by a permanent magnet electrical machine that transfers power from one of the spools to the other (typically from the faster to the slower)… The power transferred between the spools can be used to manage compressor behavior, e.g. to selectively increase a spool's speed to prevent stall and or surge of the compressor combination] (FIG. 3, ¶ [0027-0029]).
Regarding Claim 5, Harvey discloses the method of claim 4 [see rejected Claim 4], the method comprising: transmitting energy generated from the second electric machine to the first electric machine, wherein rotating the first rotatable component at the first speed is based at least in part on energy from the first electric machine (FIG. 3, ¶ [0030], intermediate-pressure (IP) compressor 13 and the high-pressure (HP) compressor 14 having a variant electrical machine for transferring power from one of the spools to the other).
Regarding Claim 6, Harvey discloses the method of claim 1 [see rejected Claim 1], wherein rotating the second rotatable component at the second speed is based on combustion gases generated at a combustion section and a first load generated at the first electric machine [The compressed air exhausted from the high-pressure compressor 14 is directed into the combustion equipment 15 where it is mixed with fuel and the mixture combusted] (¶ [0024]).
Regarding Claim 7, Harvey discloses the method of claim 6 [see rejected Claim 6], the method comprising: decreasing a fuel flow at the combustion section; and rotating the second rotatable component via the combustion gases and energy transferred from the first rotatable component [The compressed air exhausted from the high-pressure compressor 14 is directed into the combustion equipment 15 where it is mixed with fuel and the mixture combusted. The resultant hot combustion products then expand through, and thereby drive the high, intermediate and low-pressure turbines 16, 17, 18 before being exhausted through the nozzle 19 to provide additional propulsive thrust] (¶ [0024]).
MOREOVER, as stated by the applicant’s specification on ¶ [0031] “energy may be traded and transmitted between the engine spools to reduce fuel burn, improve engine efficiency, improve engine performance”, Harvey discloses “energy traded and transmitted between the engine spools”. Therefore, the “energy traded and transmitted between the engine spools” would reduce fuel burn.
Regarding Claim 8, Harvey discloses the method of claim 7 [see rejected Claim 7], the method comprising: maintaining the second speed at the second rotatable component at approximately no change while decreasing fuel flow at the combustion section and rotating the second rotatable component via the combustion gases and energy transferred from the first rotatable component (¶ [0030], intermediate-pressure (IP) compressor 13 and the high-pressure (HP) compressor 14 having a variant electrical machine for transferring power from one of the spools to the other, Claim 6).
Regarding Claim 9, Harvey discloses the method of claim 1 [see rejected Claim 1], the method comprising: increasing the second speed based at least in part on energy generated from the first electric machine (¶ [0030], intermediate-pressure (IP) compressor 13 and the high-pressure (HP) compressor 14 having a variant electrical machine for transferring power from one of the spools to the other, Claim 6).
Regarding Claim 10, Harvey discloses the method of claim 2 [see rejected Claim 2], the method comprising: adjusting a first load at the first electric machine to adjust the first speed based on the compressor map relative to the first compressor (¶ [0030], intermediate-pressure (IP) compressor 13 and the high-pressure (HP) compressor 14 having a variant electrical machine for transferring power from one of the spools to the other, Claim 6).
Regarding Claim 11, Harvey discloses the method of claim 10 [see rejected Claim 10], wherein adjusting the first load based on the compressor map comprises decreasing the first speed at the first rotatable component by increasing the first load at the first rotatable component (¶ [0030], intermediate-pressure (IP) compressor 13 and the high-pressure (HP) compressor 14 having a variant electrical machine for transferring power from one of the spools to the other, Claim 6).
Regarding Claim 12, Harvey discloses the method of claim 11 [see rejected Claim 11], the method comprising: transmitting energy generated from the first electric machine to the second electric machine, wherein rotating the second rotatable component at the second speed is based at least in part on energy from the second electric machine (FIG. 3, ¶ [0030], intermediate-pressure (IP) compressor 13 and the high-pressure (HP) compressor 14 having a variant electrical machine for transferring power from one of the spools to the other).
Regarding Claim 13, Harvey discloses a turbomachine, the turbomachine [multi-shaft gas turbine engine] (Abstract) comprising: 
a first rotatable component forming a low pressure spool [wherein the first and second spools are contra-rotating (a POSITA would recognize that “low-pressure stages are larger in diameter”)]] comprising a first compressor [13], wherein the first rotatable component is rotatable to a first speed [The machine also has an IP rotor 130 which is connected to the rear compressor disc of the IP compressor 13 to rotate with the IP spool, and an IP stator 131] (FIG. 3, ¶ [0030], intermediate-pressure (IP) compressor 13 and the high-pressure (HP) compressor 14 having a variant electrical machine for transferring power from one of the spools to the other, Claim 6); 
a second rotatable component forming a high pressure spool [wherein the first and second spools are contra-rotating] comprising a second compressor [14], wherein the second rotatable component is rotatable to a second speed (FIG. 3, ¶ [0030], intermediate-pressure (IP) compressor 13 and the high-pressure (HP) compressor 14 having a variant electrical machine for transferring power from one of the spools to the other); 
a first electric machine [130] operably coupled to the first rotatable component [13] (FIG. 3); 
a second electric machine [128] operably coupled to the second rotatable component [14] (FIG. 3); and 
a controller [132] configured to store instructions that perform operations when executed [Thus the second option differs from the first option in that the power transfer is mediated by the electrical voltage, which is induced in the coils of the driver part and then applied to the coils of the driven part. The coils of either or both of the parts may be controllably switchable such that selected of the coils can be prevented from inducing the voltage and/or setting up the second magnetic flux, whereby the amount of power transfer between the spools can be adjusted] (¶ [0012], ¶ [0032]), the operations comprising: 
rotating the first rotatable component at the first speed [Each of the driver part and the driven part can have respective switching means 132 to switch the number of active coils and hence control the amount of torque transmission and power transfer] (¶ [0032]); 
rotating the second rotatable component at the second speed [Each of the driver part and the driven part can have respective switching means 132 to switch the number of active coils and hence control the amount of torque transmission and power transfer] (¶ [0032]); and 

transferring energy generated from at least one of the first electric machine or the second electric machine to adjust the first speed or the second speed based on a compressor map determinative of a desired operating condition relative to one or more, OR an operating speed [This can be particularly advantageous in respect of the first option above, as the contra-rotation can generate significant relative rotational speed between the first and second rotors] (FIG. 3, ¶ [0013], ¶ [0030], intermediate-pressure (IP) compressor 13 and the high-pressure (HP) compressor 14 having a variant electrical machine for transferring power from one of the spools to the other).
Regarding Claim 14, Harvey discloses the turbomachine of claim 13 [see rejected Claim 13], the operations comprising: 
adjusting a second load at the second electric machine to adjust the second speed based on the compressor map relative to the second compressor (FIG. 3, ¶ [0030], intermediate-pressure (IP) compressor 13 and the high-pressure (HP) compressor 14 having a variant electrical machine for transferring power from one of the spools to the other), 
wherein adjusting the second speed based on the compressor map comprises decreasing the second speed at the second rotatable component by increasing the second load at the second rotatable component [The IP and the HP spool are operatively connected by a permanent magnet electrical machine that transfers power from one of the spools to the other (typically from the faster to the slower)… The power transferred between the spools can be used to manage compressor behavior, e.g. to selectively increase a spool's speed to prevent stall and or surge of the compressor combination.] (FIG. 3, ¶ [0027-0029]).
Regarding Claim 15, Harvey discloses the turbomachine of claim 14 [see rejected Claim 14], the operations comprising: transmitting energy generated from the second electric machine to the first electric machine, wherein rotating the first rotatable component at the first speed is based at least in part on energy from the first electric machine (FIG. 3, ¶ [0030], intermediate-pressure (IP) compressor 13 and the high-pressure (HP) compressor 14 having a variant electrical machine for transferring power from one of the spools to the other).
Regarding Claim 16, Harvey discloses the turbomachine of claim 13 [see rejected Claim 13], the turbomachine comprising: a combustion section configured to generate combustion gases, wherein rotating the second rotatable component at the second speed is based on combustion gases generated at the combustion section and a first load generated at the first electric machine [The compressed air exhausted from the high-pressure compressor 14 is directed into the combustion equipment 15 where it is mixed with fuel and the mixture combusted] (¶ [0024]).
Regarding Claim 17, Harvey discloses the turbomachine of claim 16 [see rejected Claim 16], the operations comprising: maintaining the second speed at the second rotatable component at approximately no change while decreasing a fuel flow at the combustion section and rotating the second rotatable component via the combustion gases and energy transferred from the first rotatable component (¶ [0030], intermediate-pressure (IP) compressor 13 and the high-pressure (HP) compressor 14 having a variant electrical machine for transferring power from one of the spools to the other, Claim 6).
Regarding Claim 18, Harvey discloses the turbomachine of claim 13 [see rejected Claim 13], the operations comprising: increasing the second speed based at least in part on energy generated from the first electric machine (¶ [0030], intermediate-pressure (IP) compressor 13 and the high-pressure (HP) compressor 14 having a variant electrical machine for transferring power from one of the spools to the other, Claim 6).
Regarding Claim 19, Harvey discloses the turbomachine of claim 13 [see rejected Claim 11], the operations comprising: adjusting a first load at the first electric machine to adjust the first speed based on the compressor map relative to the first compressor, wherein adjusting the second first based on the compressor map comprises decreasing the first speed at the first rotatable component by increasing the first load at the first rotatable component (¶ [0030], intermediate-pressure (IP) compressor 13 and the high-pressure (HP) compressor 14 having a variant electrical machine for transferring power from one of the spools to the other, Claim 6).
Regarding Claim 20, Harvey discloses the turbomachine of claim 19 [see rejected Claim 19], the operations comprising: transmitting energy generated from the first electric machine to the second electric machine, wherein rotating the second rotatable component at the second speed is based at least in part on energy from the second electric machine (¶ [0030], intermediate-pressure (IP) compressor 13 and the high-pressure (HP) compressor 14 having a variant electrical machine for transferring power from one of the spools to the other, Claim 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH ORTEGA/Examiner, Art Unit 2832